Title: To Benjamin Franklin from [Philip?] Keay, [June 1782?]
From: Keay, Philip
To: Franklin, Benjamin


Rue Ne. des Mathurins Friday [June, 1782?]
Mr. Keay presents his Respects to Mr. Franklin, & takes the liberty of enclosing the relation of the Accident at Philadelphia. The Person who mention’d it to Made. de Cheminot had seen Conductors upon the House, & had hastily concluded, that they had been put up previous to the accident, which they certainly were not— Madame de Cheminot presents her Compts. to Mr. Franklin & his Son.
